Matter of Brown v Venettozzi (2018 NY Slip Op 06306)





Matter of Brown v Venettozzi


2018 NY Slip Op 06306


Decided on September 27, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 27, 2018

526131

[*1]In the Matter of ROBERT BROWN, Appellant,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: August 6, 2018

Before: Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ.


Robert Brown, Alden, appellant pro se.
Barbara D. Underwood, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Mott, J.), entered December 18, 2017 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to compel the expungement of certain information from petitioner's institutional record.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to compel the expungement of a particular disciplinary determination from his institutional record. Supreme Court dismissed the petition, prompting this appeal. The Attorney General has advised this Court that the challenged disciplinary determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all of the relief to which he is entitled, this appeal must be dismissed as moot (see Matter of Liggan v Rodriguez, 163 AD3d 1386, 1387 [2018]; Matter of Hogan v Annucci, 162 AD3d 1418, 1418 [2018]). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs, but with disbursements in the amount of $15.